Citation Nr: 0906042	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
headaches, for the period prior to June 13, 2005.

2.  Entitlement to an initial evaluation in excess of 10 
percent for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that implemented a 
January 2004 Board decision granting service connection; the 
RO assigned an initial noncompenasable rating for headaches, 
effective October 22, 1996.  In August 2005, the RO awarded a 
10 percent rating, effective June 13, 2005.  

The issue of entitlement to a higher initial evaluation for 
the Veteran's headaches since June 13, 2005, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

For the period prior to June 13, 2005, the Veteran's headache 
disorder was productive of be headaches that occurred on 
average at least once per week.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for headaches, prior 
to June 13, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Prior to June 13, 2005, the Veteran's headaches are rated as 
noncompensably disabling under Diagnostic Code 8100.  
Pursuant to this code, a 50 percent evaluation requires that 
the disability be manifested by very frequent and prostrating 
and prolonged attacks that are productive of severe economic 
inadaptability.  A 30 percent rating under this code is 
warranted when the disability is manifested by headaches, 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating requires that the condition be productive of 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  Finally, a 
noncompensable rating is assigned for headaches with less 
frequent attacks.

On VA examination in October 1998, the Veteran reported a 
history of headaches that began in 1987 and resolved in 1993.  
He stated that his headaches resolved near the time when his 
post auricular sebaceous cyst was removed.  He reported that 
he had been treated with Tylenol during service for his 
headaches but stated that no etiology had been determined.  
The examiner diagnosed the Veteran with a history of 
headaches.  

At a May 1999 VA examination, he complained of experiencing 
headaches three to four times a month.  He reported that he 
had to take two Tylenol pills twice in order for the 
headaches to go away in four to five hours.  Examination was 
unremarkable.  The diagnosis was a history of headaches for 
more than 10 years.  

In February 2002 report, a VA chief neurologist stated that 
when the Veteran's headaches occurred, there were no focal 
neurological problems associated with them and that the 
headaches did not prevent his activities at any time during 
military service.  He explained that headaches waxed and 
waned in frequency by natural history and that it was also 
possible that the headaches could worsen in intensity based 
on the course of treatment, especially in relation to any 
potential analgesic overuse.  

Here, although the evidence does not show that the Veteran's 
headaches are prostrating, they occur at least once a week 
and are disabling.  As such, resolving all reasonable doubt 
in the Veteran's favor, finds that the disability picture 
presented by the Veteran's service-connected headache 
disorder most closely approximates the criteria for a 10 
percent rating under Diagnostic Code 8100 for the period 
prior to June 13, 2005.  Because the lay and medical 
evidence, however, reflects that the disability is not 
manifested by characteristic prostrating attacks occurring on 
an average once a month over the last several months, an 
evaluation in excess of 10 percent is not warranted for any 
time prior to June 13, 2005.

As a final point, the Board finds that there is no showing 
that the veteran's headaches reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  The condition 
is not productive of marked interference with employment that 
is not contemplated by the current rating, or required any, 
let alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 10 percent rating for headaches is granted for the 
period from October 22, 1996, to June 12, 2005, subject to 
the law and regulations governing the payment of VA monetary 
benefits.

REMAND

In a May 2006 statement, the Veteran reported that his 
migraine headaches had worsened since the most recent 
examination, which was conducted in June 2005.  He complained 
of experiencing prostrating attacks of migraine headaches 
three or four times a month and reported that his medication 
was not helping his condition.  As such, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his migraine 
headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of his headaches.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should set forth a complete rationale 
for all conclusions in a legible 
report.

2.  The AMC should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the Veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


